DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Para 0055, “include at first rotation member” appears incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 1 line 4 calls for “rotation members”; however, lines 5,6,7 call for “rotation member edge” and “rotation member face” and “rotation member opening”; it is unclear if “rotation member edge” and “rotation member face” and “rotation member opening” relate back to “each” rotation member.
Claim 2 calls for “a slat “ to be installed between the rotation members.  It is confusing because if there were four rotation members, does the claim mean a slat is between rotation member 1 and rotation member 2 or between rotation member 2 and rotation member 3?  Does the claim mean there is a slat between each adjacent rotation members?  
Claim 2 is confusing because at line 5 it is unclear how “a slat face” can interface with rotation members.  It seems an “upper slat face” can interface with a rotation member and a “lower slat face” can interface with a rotation member but not a face can interface with rotation members.
Claim 2 is confusing because once again at line 7 a slat face cannot contact rotation members. 
Claim 3 line 1, “the slats” lack clear antecedent basis.
Claim 6 lines 2,3 call for “first rotation member length edge” and “first rotation member width edge”; claim 1 line 5 calls for “rotation member edge”; it is unclear if and how they are related.
Claim 7 lines 2,4 call for “second rotation member length edge” and “second rotation member width edge”; claim 1 line 5 calls for “rotation member edge”; it is unclear if and how they are related.
Claim 15 line 4 calls for “rotation members”; however, lines 5,6,7 call for “rotation member edge” and “rotation member face” and “rotation member opening”; it is unclear if “rotation member edge” and “rotation member face” and “rotation member opening” relate back to “each” rotation member.
Claim 15 lines 11,12 call for “first rotation member length edge” and “first rotation member width edge”; claim 15 line 5 calls for “rotation member edge”; it is unclear if and how they are related.
Claim 15 lines 15,16 call for “second rotation member length edge” and “second rotation member width edge”; claim 15 line 5 calls for “rotation member edge”; it is unclear if and how they are related.
Claim 16 is confusing because at line 5 it is unclear how “a slat face” can interface with rotation members.  It seems an “upper slat face” can interface with a rotation member and a “lower slat face” can interface with a rotation member but not a face can interface with rotation members.
Claim 18 is similarly rejected as claims 1 and 2 above.
Claim 19 is similarly rejected as claims 6 and 7 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Boardman (US 5529023).
Boardman discloses an anchor device comprising: a spine (12) component comprising an elongated spine component member extending from a mounting spine component end to a distal spine component end; rotation members (15,16, Figs.4-6) comprising: a rotation member edge, a rotation member face, and a rotation member opening through which the spine component is installed, the rotation members operatively rotating about the spine component at the rotation member opening substantially independently of each other (see col. 2 line 50+, Figs. 4-6); and wherein when deployed, the rotation members selectively rotate about the spine component to engage an anchoring surface (see col. 2 line 25+).
Re claim 12, the spine component further comprises an eyebolt (12A).
Re claim 13, wherein when deployed in a body of water having the anchoring surface that is uneven, the rotation members selectively rotate about the spine component to engage the anchoring surface that is uneven; wherein the rotation members that are rotated to correspond with the anchoring surface that is uneven increase grip by the rotation members to the anchoring surface to facilitate maintaining an anchored position of a watercraft with respect to the body of water; and wherein the rotation members that are rotated to correspond with the anchoring surface that is uneven dig into the anchoring surface to facilitate maintaining the anchored position of the watercraft with respect to the body of water (see col. 2 line 25+).
Re claim 14, wherein the rotation member edge is substantially linear (see Figs. 1-6).


Claim(s) 1,4,6,12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by French document (FR 967838).
French document discloses an anchor device comprising: a spine component (1) comprising an elongated spine component member extending from a mounting spine component end to a distal spine component end; rotation members (5,6,7, Figs.1- 4) comprising: a rotation member edge, a rotation member face, and a rotation member opening through which the spine component is installed, the rotation members operatively rotating about the spine component at the rotation member opening substantially independently of each other; and wherein when deployed, the rotation members selectively rotate about the spine component to engage an anchoring surface.
Re claim 4, wherein the rotation members comprise: a first rotation member; and
a second rotation member that differs in dimensions from the first rotation member (see Figs.1-4 and page 2 of the machine translation of French document ‘838).
Re claim 6, wherein the first rotation member comprises: a first rotation member length edge defined by a first rotation member length; and a first rotation member width edge defined by a first rotation member width (see Figs.1-4 and page 2 of the machine translation of French document ‘838).
Re claim 12, wherein the spine component further comprises: an eyebolt (see Figs. 1,3,4) located at the mounting spine component end of the spine component to receive a tether.
Re claim 13, wherein when deployed in a body of water having the anchoring surface that is uneven, the rotation members selectively rotate about the spine component to engage the anchoring surface that is uneven; wherein the rotation members that are rotated to correspond with the anchoring surface that is uneven increase grip by the rotation members to the anchoring surface to facilitate maintaining an anchored position of a watercraft with respect to the body of water; and wherein the rotation members that are rotated to correspond with the anchoring surface that is uneven dig into the anchoring surface to facilitate maintaining the anchored position of the watercraft with respect to the body of water (see page 2 of machine translation of French document).
Re claim 14, wherein the rotation member edge is substantially linear (see Fig. 2).


Claim(s) 1,4,6,12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Garvin (US 4403564).
Garvin discloses an anchor device comprising: a spine (18) component comprising an elongated spine component member extending from a mounting spine component end to a distal spine component end; rotation members (see Figs. 1-6) comprising: a rotation member edge, a rotation member face, and a rotation member opening through which the spine component is installed, the rotation members operatively rotating about the spine component at the rotation member opening substantially independently of each other (see col. 2 and Fig. 2); and wherein when deployed, the rotation members selectively rotate about the spine component to engage an anchoring surface.
Re claim 4, wherein the rotation members comprise: a first rotation member; and
a second rotation member that differs in dimensions from the first rotation member (see col. 2 line 50+ thru col. 3 line 10).
Re claim 6, wherein the first rotation member comprises:
a first rotation member length edge defined by a first rotation member length; and
a first rotation member width edge defined by a first rotation member width (see Fig. 2 and col. 2 thru col. 3 line 10).
Re claim 12, wherein the spine component further comprises: an eyebolt (19) located at the mounting spine component end of the spine component to receive a tether.
Re claim 13, wherein when deployed in a body of water having the anchoring surface that is uneven, the rotation members selectively rotate about the spine component to engage the anchoring surface that is uneven; wherein the rotation members that are rotated to correspond with the anchoring surface that is uneven increase grip by the rotation members to the anchoring surface to facilitate maintaining an anchored position of a watercraft with respect to the body of water; and wherein the rotation members that are rotated to correspond with the anchoring surface that is uneven dig into the anchoring surface to facilitate maintaining the anchored position of the watercraft with respect to the body of water (cols. 2,3).
Re claim 14, wherein the rotation member edge is substantially linear (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Wyser (US 20030062760) and Mertes (US 5709200).
Re claim 2, Boardman discloses the invention substantially as claimed.  However, Boardman is silent about including a slat installed to the spine component between the rotation members, the slat comprising: a slat opening through which the spine component is installed, and a slat face to interface with the rotation members installed to the spine component adjacent to the slat wherein the slat face contacts the rotation members by having a slat face surface area that is less than a rotation member face surface area of the rotation member face to reduce friction and facilitate dynamic rotation of the rotation members. Wyser teaches a slat (13) installed to a spine component (3) between the rotation members (10), the slat comprising: a slat opening through which the spine component is installed, and a slat face to interface with the rotation members installed to the spine component adjacent to the slat.  Mertes teaches a slat (162) wherein the slat face contacts members (155) by having a slat face surface area that is less than a member face surface area of the member face to reduce friction (col. 8 line 1).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boardman to include a slat installed to a spine component between the rotation members, the slat comprising: a slat opening through which the spine component is installed, and a slat face to interface with the rotation members installed to the spine component adjacent to the slat wherein the slat face contacts the rotation members by having a slat face surface area that is less than a rotation member face surface area of the rotation member face as taught by Wyser and Mertes since such a modification reduces friction and provide proper spacing to facilitate dynamic rotation of the rotation members. 
Re claim 3, the slats are constructed using a slat material producing the friction that is less than produced by the rotating members (see para 0023, 0025 of Wyser and col. 8 line 1 of Mertes).
Re claim 18, see discussion above with respect to claims 2,3.

Claim(s) 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over French document ‘838 in view of The Examiner Taking Official Notice.
French document discloses a tether mounting component (2) installed to the mounting spine component end of the spine component; and wherein a tether is operatively installable to the spine component via the tether mounting component.  However, French document is silent about the tether mounting component is removably installed. The examiner takes official notice that removably installed tether mounting components are old and well known.  Therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify French document to have the tether mounting component removably installed since such a modification enables quick attachment and detachment of the tether to the anchor.
Re claim 11, wherein the spine component further comprise an eyebolt located at the mounting spine component end of the spine component to receive the tether mounting component (see Figs. 1,3,4).


Claim(s) 5,7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvin ‘564.
Re claim 5, Garvin discloses depending on the ground condition the rotation members dimensions and rotation positioning would vary (see col. 2 thru col. 3 line 10).  Therefore, it would have been considered obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention to modify Garvin to have the rotation members installed to the spine component alternate between a first rotation member and a second rotation member since such orientation would provide the desired anchoring force given the topography and material type of the seafloor.
Re claim 7, Gavin discloses wherein the second rotation member comprises:
a second rotation member length edge defined by a second rotation member length that is different than the first rotation member length (see col. 2 thru col. 3 line 10).  However, Gavin is silent about a second rotation member width edge defined by a second rotation member width that is different than the first rotation member width.
Since Garvin discloses depending on the ground condition the rotation members dimensions and rotation positioning would vary (see col. 2 thru col. 3 line 10), it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garvin to have the second rotation member width edge defined by the second rotation member width that is different than the first rotation member width since such orientation would provide the desired anchoring force given the topography and material type of the seafloor.
Re claim 15, see discussion above with respect to claims 5 and 7.

Claim(s) 2,3,8,9,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvin in view of Wyser (US 20030062760) and Mertes (US 5709200).
Re claim 2, Garvin discloses the invention substantially as claimed.  However, Garvin is silent about including a slat installed to the spine component between the rotation members, the slat comprising: a slat opening through which the spine component is installed, and a slat face to interface with the rotation members installed to the spine component adjacent to the slat wherein the slat face contacts the rotation members by having a slat face surface area that is less than a rotation member face surface area of the rotation member face to reduce friction and facilitate dynamic rotation of the rotation members. Wyser teaches a slat (13) installed to a spine component (3) between the rotation members (10), the slat comprising: a slat opening through which the spine component is installed, and a slat face to interface with the rotation members installed to the spine component adjacent to the slat.  Mertes teaches a slat (162) wherein the slat face contacts members (155) by having a slat face surface area that is less than a member face surface area of the member face to reduce friction (col. 8 line 1).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garvin to include a slat installed to a spine component between the rotation members, the slat comprising: a slat opening through which the spine component is installed, and a slat face to interface with the rotation members installed to the spine component adjacent to the slat wherein the slat face contacts the rotation members by having a slat face surface area that is less than a rotation member face surface area of the rotation member face as taught by Wyser and Mertes since such a modification reduces friction and provide proper spacing to facilitate dynamic rotation of the rotation members. 
Re claim 3, the slats are constructed using a slat material producing the friction that is less than produced by the rotating members (see para 0023, 0025 of Wyser and col. 8 line 1 of Mertes).
Re claims 8,9 see discussion of claim 7 above and the inclusion of slat as discussed above. 
Re claims 16,17 see discussion of claim 15 above and the inclusion of slat as discussed above.
Re claim 18, see discussion of claims 2,3 above.
Re claim 19 see discussion of claims 5 and 7 above.
Re claim 20, the limitations of claim 20 are met in view of the combination of Garvin in view of Wyser and Mertes (see discussion of claims 2,3,5,7 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS 6/17/2022